Title: From Thomas Jefferson to George Wythe, [23 October 1794]
From: Jefferson, Thomas
To: Wythe, George



Th: Jefferson to G. Wythe
[23 Oct. 1794]

I received a few days ago your friendly enquiries after my health. I have had a painful and tedious rheumatic complaint. It has now nearly left me.
I inclose for your perusal a little treatise by Kuster on the use of the Middle voice in Greek. I never saw a copy of it till I met with this, nor had ever heard of it. I presume therefore it may be new to you; and if it gives you half the pleasure it did me, mine will be doubled still. His position is that the middle voice is always intransitive, and is never confounded with either the active or passive in it’s signification. According to my own obervation, since his work suggested the idea, I have found it almost always true, but I think not absolutely always.
I ever wish to have opportunities of enjoying your society. Knowing your fondness for figs, I have daily wished you could have partaken of ours this year. I never saw so great a crop, and they are still abundant. Of three kinds which I brought from France, there is one, of which I have a single bush, superior to any fig I ever tasted any where.—We are now living in a brick-kiln, for my house, in it’s present state, is nothing better. I shall recommence my operations on it the next summer, and no small part of the pleasure I promise myself in it’s future accomodations, is founded in the hope of possessing you here sometimes, and of gratifying your taste for books, by introducing you to a collection now certainly the best in America. Accept my most friendly & affectionate respects & Adieu.
